Filed 5/10/22 P. v. Delacruz CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIFTH APPELLATE DISTRICT

 THE PEOPLE,
                                                                                             F083574
           Plaintiff and Respondent,
                                                                                      (Merced Super. Ct.
                    v.                                                                 No. 21CR-01662)

 GONZALDO DELACRUZ,
                                                                                          OPINION
           Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Merced County. David W.
Moranda, Judge.
         Stephanie L. Gunther, under appointment by the Court of Appeal, for Defendant
and Appellant.
         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Darren K. Indermill and Kari
Ricci Mueller, Deputy Attorneys General, for Plaintiff and Respondent.
                                                        -ooOoo-
                                          FACTS
       In a complaint filed April 30, 2021, the Merced County District Attorney charged
defendant with one count of making criminal threats. (Pen. Code, § 422.)1
       On July 2, 2021, the court found defendant incompetent to stand trial.2 In an order
filed August 6, 2021, the court directed the sheriff to deliver defendant into the custody
of Napa State Hospital or another Department of State Hospitals facility. The order
further provided that “upon it being determined that he has recovered his mental
competence, he shall be redelivered to the Sheriff of Merced County, without delay, and
without further order, and brought before this court for further proceedings against
[defendant].”
       At a hearing was held on November 5, 2021, to determine whether defendant had
been delivered to a state hospital. It was discovered that defendant had not yet been
transferred to a state hospital and the matter was continued to December 15, 2021.
Defendant filed a notice of appeal on November 15, 2021.
                                      DISCUSSION
       Section 1370, subdivision (c)(1) provides, in part:

               “At the end of two years from the date of commitment or a period of
       commitment equal to the maximum term of imprisonment provided by law
       for the most serious offense charged in the information, indictment, or
       misdemeanor complaint, or the maximum term of imprisonment provided
       by law for a violation of probation or mandatory supervision, whichever is
       shorter, but no later than 90 days prior to the expiration of the defendant’s
       term of commitment, a defendant who has not recovered mental
       competence shall be returned to the committing court.” (§ 1370,
       subd. (c)(1).)
       In his opening brief on appeal filed on February 3, 2022, defendant argued he was
in “imminent risk” of spending more time in custody than allowed by this provision.

       1All further statutory references are to the Penal Code unless otherwise noted.
       2Both parties request the court take judicial notice of the files in another appeal
involving defendant, case No. F083165. We grant this joint request.

                                             2.
However, days later, on February 16, 2022, the superior court found defendant mentally
competent to stand trial and criminal proceedings resumed.3 Both parties agree that this
development moots the present appeal. Accordingly, we dismiss the appeal as moot.
(See In re E.T. (2013) 217 Cal.App.4th 426, 436 [subsequent orders of lower court can
moot appeal].)
                                     DISPOSITION
       The appeal is dismissed.



                                                            POOCHIGIAN, ACTING P. J.
WE CONCUR:



DETJEN, J.



SNAUFFER, J.




       3 The Attorney General requested that we take judicial notice of the minute order
reflecting this finding. Defendant expressly declined to oppose this request for judicial
notice. We grant the request.
        Separately, defendant requests we take judicial notice of an “inmate search” result
on a Merced County government website. Because the present appeal is moot and the
document for which notice is sought would not alter the analysis of mootness, we deny
defendant’s request for judicial notice.

                                             3.